Citation Nr: 0739475	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-25 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU rating).


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board observes that when filing his application for 
benefits in July 2004, the veteran requested a 
videoconference hearing before a Veterans Law Judge to be 
held at the local VA office.  However, his August 2005 
substantive appeal (VA Form 9) indicated that he does not 
want a hearing.  Therefore, the veteran's request for a Board 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the side effects of his two 
medications for PTSD impair his ability to think and do 
things and make it impossible for him to work.  He has also 
stated that he left his last job because he was unable to 
handle the stress and feared hurting someone.  Therefore, he 
contends that a TDIU rating is warranted.  The Board 
determines that a remand is necessary to schedule the veteran 
for a VA examination, as well as obtain outstanding, relevant 
treatment records.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

In the present case, the veteran is service-connected for 
PTSD, evaluated as 70 percent disabling and residual scar, 
status post removal of lipoma from right forearm, evaluated 
as 0 percent disabling.  Thus, he meets the threshold 
criteria for a TDIU rating.  

However, the Board observes that the veteran was not afforded 
a VA examination to determine if his service-connected 
disabilities prevent him from obtaining and maintaining 
substantially gainful employment.  Although examinations and 
opinions with regard to the veteran's employability are of 
record, namely a September 2004 evaluation by Dr. K. F. and 
an October 2004 evaluation by Dr. K. G., the Board notes that 
VA treatment records suggest that the severity of the 
veteran's symptoms has changed since these evaluations.  
Additionally, neither opinion nor any other treatment record 
addresses the impact of the veteran's medication on his 
ability to work.  Therefore, the Board determines that a VA 
examination is necessary prior to further adjudication of the 
veteran's claim.

Additionally, the Board notes that VA treatment records from 
the Cleveland, Wade Park, Brecksville, East Side Vet Center, 
and McCafferty VA facilities are of record, but the most 
recent VA treatment record contained in the claims file is 
dated in January 2006.  Therefore, this remand will also 
allow VA to obtain additional treatment records relevant to 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	VA treatment records dated from January 
2006 onward should be obtained from all 
VA facilities where the veteran has 
received treatment for his service-
connected disabilities. 

2.	The veteran should be scheduled for a 
VA examination to assess the current 
nature and severity of his service- 
connected  PTSD and its impact on his 
ability to obtain and maintain 
substantially gainful employment.  The 
claims file should be made available to 
the examiner for review, and such 
review should be noted in the 
examination report.  Further, in the 
report, the examiner should 
specifically address whether the 
veteran's medications and their side 
effects impact the veteran's 
employability.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the 
veteran's service connected PTSD, and 
medication taken therefore, causes him 
to be unable to obtain and retain 
substantially gainful employment.

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007). 

4.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
August 2005 statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



